         Case 1:17-cv-10789-JGD Document 114 Filed 03/19/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR
                          THE DISTRICT OF MASSACHUSETTS
 __________________________________________
                                           )
 AMANDA JOHNSON,                            )
                                            )
                         Plaintiff,         )
                                            )
 v.                                         )                 C.A. No. 17-cv-10789-JGD
                                            )
 CENTRAL INTELLIGENCE AGENCY                )
                                            )
                         Defendant.         )
                                            )

                               STIPULATION OF DISMISSAL

       Now come the parties in the above-entitled action, by their attorneys, and hereby stipulate

and agree that the action be Dismissed, with prejudice, and without costs, all rights of appeal

being dismissed.



Dated: March 19, 2021



 AMANDA JOHNSON,                                   CENTRAL INTELLIGENCE AGENCY,

 By her attorney,                                  By its attorney,

   /s/ Andrew F. Sellars                           NATHANIEL MENDELL
 ANDREW F. SELLARS (BBO No. 682690)                Acting United States Attorney
 BU/MIT Technology Law Clinic
 Boston University School of Law                   By: /s/ Michael Sady
 765 Commonwealth Avenue                           MICHAEL SADY (BBO No. 552934)
 Boston, MA 02215                                  Assistant United States Attorney
 Tel: (617) 358-7377                               United States Attorney’s Office
 Fax: (617) 353-6944                               John Joseph Moakley U.S. Courthouse
 sellars@bu.edu                                    One Courthouse Way - Suite 9200
                                                   Boston, MA 02210
                                                   (617) 748-3266
                                                   Michael.saday@usdoj.gov
         Case 1:17-cv-10789-JGD Document 114 Filed 03/19/21 Page 2 of 2




                                      Certificate of Service

I hereby certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing, on March 19, 2021.

                                                                             /s/ Andrew F. Sellars
